Simmons, C. J.
1. This court will not review the evidence in a case when it is-apparent that there has been no bona fide effort to brief the evidence as required by law, and when the document purporting to be a brief of the evidence is extensively interspersed with objections to testimony, statements and arguments of counsel, and evidence to which objections were sustained, and also with colloquies between counsel and court, none of which should properly find place in a brief of evidence. Price v. High, 108 Ga. 145; Moore v. Medlock, 113 Ga. 259.
2. Where in such a case no question is presented for decision which can be determined without reference to the evidence, the judgment below must be affirmed. Judgment affirmed.

All the Justices concurring.